Mr. Presiding Justice Barnes delivered the opinion of the court. 3. Appeal and bbbob, § 800*—insufficiency of transcript to preserve ruling on motion. The failure to preserve a motion for a new trial on the ground of the weight or sufficiency in the bill of exceptions is not obviated by a recital in the clerk’s transcript that such a motion was made and overruled. 4. Instbuctions, § 133*—presentation of opposing theories. An instruction framed to present plaintiffs’ theory of the case and not that of defendants’, which is presented by other instructions given at defendants’ request, is not erroneous.